Citation Nr: 1427154	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an increased evaluation for degenerative disc disease (DDD) of the lumbar spine with chronic muscular strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1990.

This appeal arose before the Board of Veterans' Appeals from a March 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to an increased evaluation.  In June 2011, the Veteran and his spouse testified before the undersigned at a personal hearing conducted at the RO; a transcript of this hearing has been included in the claims folder.  In September 2012, the case was remanded to the RO for further evidentiary development.  The case is again before the Board for appellate consideration.

The record consists of the Veteran's paper claims file and an electronic claims file known as Virtual VA.

FINDING OF FACT

During the pendency of this appeal, even with consideration of his complaints of pain, the Veteran's DDD of the lumbar spine with chronic muscular strain has been manifested by moderate limitation of motion; spams and tenderness on palpation of the lumbar spine; no guarding; and no evidence of IDS or other neurological impairment.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the service-connected DDD of the lumbar spine with chronic muscular strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(2), 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes (DCs) 5237, 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall considerations

The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was remanded in January 2012 so that additional treatment records could be obtained and for a VA examination.  The Veteran did not provide any information as to private physician's records, but he had noted treatment by VA; these records were requested and all available records have been associated with the claims folder.  A VA examination was conducted in March 2012.  Therefore, it appears that the remand instructions have been substantially complied with and there is no prejudice to the Veteran in proceeding to the merits of the claim.

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2008.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in December 2008 and March 2012.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral testimony in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issue and asked specific questions directed at identifying whether the Veteran met the criteria for an increased evaluation for his lumbar spine disorder.  Moreover, the Veteran volunteered his treatment and symptom history.  In addition, the VLJ asked clarifying questions regarding where and by whom treatment was provided in order to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  On remand, the VLJ provided the Veteran an opportunity to provide the names of his treatment providers so that those records might be obtained.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing was focused on the elements necessary to substantiate the claim.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159


Applicable laws and regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The revised criteria effective on September 26, 2003, are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5237, the General Rating Formula for Diseases and Injuries of the Spine.

Under the new General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, a 10 percent disability rating is awarded for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavourable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavourable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavourable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note (1) states that for the purposes under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral syndrome that requires bed rest prescribed by a physician and treatment by a physician. 


Factual background and analysis

The Veteran has complained that he suffers from back pain and multiple episodes of muscles spasms every week, which are made worse by any type of physical activity.  He also reported that he had "sciatica," with numbness and tingling (bilaterally, but worse on the right side).  Whenever the condition was particularly bad, he would take muscles relaxers, but he denied the use of any back brace or TENS unit.  While his disability has had some effect on working, he noted that he was currently employed full-time.  He indicated that he had "incapacitating episodes" although he had not gone to see a medical professional.  He expressed his belief that his condition warranted a higher disability evaluation than the currently assigned 20 percent disability rating.

VA examined the Veteran in December 2008.  He stated that he was currently working as an installation technician and had not lost any time from work over the past 12 months because of his back disorder.  He complained of intermittent sharp and aching pain at the anterior to the base of the lumbar spine.  He was able to stand for two hours and to sit for three hours.  There were no limits on walking.  He stated that he had radiation of pain into both lower extremities.  He used Vicodin and muscle relaxers, but did not use any assistive devices.  His disability was noted to have a moderate impact on chores, exercise and sports.  He would have increased back pain and decreased endurance at work, due to bending, leaning, and squatting.  He had flare-ups about once a year that would last about one week, at which time he would be unable to walk more than 50 feet.  The objective examination noted that he walked without difficulty and his gait was normal.  Range of motion studies found 90 degrees of forward flexion; 25 degrees of extension; 30 degrees of bilateral lateral flexion; and 45 degrees of bilateral rotation.  Straight leg raises were negative.  Curvature of the spine was normal, with no evidence of pelvic tilt and with equal leg lengths.  No paraspinal tenderness was noted.  He could heel and toe stand.  Muscle strength was 5/5 with no evidence of atrophy. Sensory testing was normal to light touch.  He was noted to have pain on range of motion, but there was no increase in limitation of function on repeated movement.  An x-ray noted no significant disc space narrowing and mild facet arthropathy.  The diagnosis was lumbosacral DDD.

The Veteran was re-examined by VA in March 2012.  He denied any further injury to the back since the December 2008 VA examination.  He stated that he had increased low back pain with shooting pain down the right leg twice a week.  He indicated that he had stopped golfing in 2008 because of the back pain.  He also noted that he could not do yard work or household chores because of his back pain.  His back disability had caused him to miss 12 days of work over the past 12 months.  He described a stabbing pain (5 to 7 on a scale of 1 to 10, with 10 being the worst) that was made worse with prolonged standing, sitting, or walking.  This pain would improve with rest.  He also reported episodic shooting pain down the buttocks into the right leg.  He denied any loss of bladder or bowel function.  He also stated that he had flares of back pain once a week, with spasms, that lasted four to eight hours.  Forward flexion was to 70 degrees (normal is 90), with pain at 40 degrees; 10 degrees of extension (normal is 30), with pain at 0 degrees; 30 degrees of bilateral lateral flexion (normal is 30), with pain at 10 degrees; and 20 degrees of bilateral rotation (normal is 30), with pain at 10 degrees.  There was no increase in limitation of motion after three repetitions.  He was noted to have less movement than normal and fatigue after motion.  He displayed tenderness to palpation over the lumbar spine area, but no muscle spasms or guarding.  Muscle strength was normal with no atrophy.  Knee and ankle reflexes were 2+ bilaterally and straight leg raises were positive.  Sensation to light touch was intact.  He had no radicular pain or other signs and symptoms of radiculopathy, no neurologic abnormalities, and no intervertebral disc syndrome (IDS).  He was noted to walk with an antalgic gait, favoring the right leg, although he used no assistive devices.  An MRI confirmed DDD but an EMG study was normal.  The diagnosis was stable minimal degenerative changes of the lumbar spine.  

After a careful review of the evidence of record, it is found that the evidence does not support a finding of entitlement to an evaluation in excess of 20 percent for the service-connected DDD of the lumbar spine with spasms at any time during the appellate period.  Initially, the Board finds that the criteria for evaluating IDS are not for application in the Veteran's case.  This is so because, while the Veteran has been diagnosed with DDD, there is no indication in the evidence of record that he suffers from IDS as a result.  In fact, the VA examinations conducted in 2008 and 2012 leave no doubt that the Veteran does not have IDS or any associated symptoms (such as incapacitating episodes) nor does he have any indications of nerve damage (such as incomplete or complete paralysis of any related nerves or bladder/bowel impairment).  His neurological evaluations, to include an EMG study, have all been normal.  As a consequence, the Veteran's low back disorder will be rated solely on its orthopedic residuals under the General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent evaluation, as noted above, requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  These criteria are simply not met in this case.  The Veteran, as noted during the March 2012 VA examination, was able to forward flex his lumbar spine to 70 degrees, well in excess of that required to justify a 40 percent evaluation.  Clearly, ankylosis is also not shown.  

As noted, the revised or current Diagnostic Codes 5237 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated in the rating assigned under the general rating formula.  While the Veteran does have decreased motion on the most recent examination, as well as some excess fatigability, there was no indication of any lack of endurance or incoordination after repeated movement.  There was no evidence, despite some fatigability, that he had additional functional loss beyond that reflected in the range of motion measurements for the thoracolumbar spine.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show a disability that more nearly approximates that which warrants the assignment of a 20 percent rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants an evaluation in excess of 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and his spouse alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbar and cervical spine disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine DDD with muscle spasms.  See Fenderson, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extraschedular consideration

The Board has also considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back DDD with muscle spasms is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

The Board is aware that in an initial rating claim, a claim for TDIU (total disability rating for compensation based on individual unemployability) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed as a service engineer in the semiconductor industry.  While the evidence does indicate that he has missed approximately 12 days of work over a year, he does not allege, and the evidence does not show, that his service-connected lumbosacral disability is of sufficient severity to produce unemployability.  As a consequence, further consideration of this increased rating claim in accordance with Rice is not needed.



ORDER

Entitlement to an increased evaluation for DDD of the lumbar spine with chronic muscle spasms, currently evaluated as 20 disabling, is denied



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


